UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 07-1074



VERONIQUE FLORE AMOUZOU,

               Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

               Respondent.



                             No. 07-1576



VERONIQUE FLORE AMOUZOU,

               Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

               Respondent.




                             No. 07-1977



VERONIQUE FLORE AMOUZOU,

               Petitioner,
          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.




On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   July 16, 2008               Decided:     August 4, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Joseph R. Guerra, Brian E. Nelson, SIDLEY AUSTIN, LLP, Washington,
D.C., for Petitioner.     Peter D. Keisler, Assistant Attorney
General, Stephen J. Flynn, Senior Litigation Counsel, Arthur L.
Rabin, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             In these consolidated appeals, Veronique Flore Amouzou,

a native and citizen of Togo, petitions for review of three

separate orders of the Board of Immigration Appeals:                (1) Case No.

07-1074, adopting and affirming the immigration judge’s decision

denying her requests for asylum, withholding of removal, and

protection under the Convention Against Torture; (2) Case No. 07-

1576, denying her motion to reopen; and (3) Case No. 07-1977,

denying her motion to reconsider.

             In    Case    No.     07-1074,    Amouzou   first   challenges      the

determination that she failed to establish her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                  INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).            We have reviewed the evidence of record

and conclude that Amouzou fails to show that the evidence compels

a contrary result.             Accordingly, we cannot grant the relief that

she seeks.

           Additionally, we uphold the denial of Amouzou’s request

for withholding of removal.               “Because the burden of proof for

withholding of removal is higher than for asylum—even though the

facts   that      must    be    proved   are   the   same—an   applicant   who   is

ineligible for asylum is necessarily ineligible for withholding of


                                         - 3 -
removal under [8 U.S.C.] § 1231(b)(3).”           Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).      Because Amouzou fails to show that

she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.

            We also find that substantial evidence supports the

finding that Amouzou failed to meet the standard for relief under

the   Convention   Against    Torture.      To   obtain   such    relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”   8 C.F.R. § 1208.16(c)(2) (2008).         We find that Amouzou

failed to make the requisite showing before the immigration court.

Accordingly, we deny the petition for review in Case No. 07-1074.

            In Case No. 07-1576, Amouzou contends that the Board

abused its discretion in denying her motion to reopen.               Based on

our review of the record, we find no abuse of discretion in the

Board’s finding that Amouzou failed to establish that the evidence

she sought to introduce was previously unavailable.              See 8 C.F.R.

§ 1003.2(a) (2008) (setting forth standard of review); Onyeme v.

INS, 146 F.3d 227, 234 (4th Cir. 1998) (recognizing the failure to

introduce    previously      unavailable,    material     evidence    as    an

independent ground on which a motion to reopen may be denied).              We

therefore deny the petition for review in Case No. 07-1576.

            Finally, in Case No. 07-1977, Amouzou claims that the

Board abused its discretion in denying her motion to reconsider and


                                   - 4 -
in denying her request for sua sponte reopening.                 We find no abuse

of   discretion     in    the    Board’s    finding    that   Amouzou    failed   to

establish      an   error    of    fact    or   law   in   its   prior   decision.

Additionally, we lack jurisdiction to review Amouzou’s claim that

the Board should have exercised its sua sponte power to reopen her

removal proceedings.            See Lenis v. United States Att’y Gen., 525

F.3d   1291,    1292-93     (11th    Cir.    2008)    (collecting   cases).       We

therefore deny the petition for review in Case No. 07-1977.

            Accordingly, we deny all three petitions for review as

set forth above.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 PETITIONS DENIED




                                           - 5 -